Citation Nr: 1628120	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-30 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder, including as related to herbicide exposure.  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

For reasons explained below, the issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam.

2.  During the pendency of this appeal, the Veteran has been variously diagnosed with epidermal inclusion cysts, skin tags, and lesions on multiple areas of his body, as well as a benign neoplasm on the skin of the trunk.  

3.  The Veteran's skin disorders are not shown to be causally or etiologically related to any disease, injury, or incident in service, to include herbicide exposure, and are not shown to be malignant tumors manifested within one year of his discharge from service.



CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of an October 2010 letter that explained the evidence necessary to substantiate his service connection claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also provided notice of the types of evidence necessary to establish a disability rating and effective date.  

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, all post-service treatment records identified by the record and the Veteran, and his statements in support of his claim. 

Additionally, the Veteran was afforded a VA skin examination in October 2014 that was adequate to adjudicate the service connection claim decided herein, as it includes an interview with the Veteran, a review of the record, an appropriate examination, and medical opinion based upon all pertinent evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been with regarding the issue decided herein.

Therefore, the Board concludes that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran is seeking service connection for a skin condition, specifically claimed as growths on his stomach and back.  The Veteran contends that his skin conditions are related to his exposure to herbicides during service.  He has asserted that, shortly after service, he noticed a growth on his stomach that was surgically removed and, since that time, he has had growths on other areas of his body, including his back and ear lobe.  

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The skin disorders the Veteran has manifested during the appeal period are not recognized as a chronic disease under 38 C.F.R. § 3.309(a), as they are not malignant tumors.  In fact, as discussed below, all of the skin diseases reflected in the record are shown to be benign.  See October 2014 VA examination; VA treatment records.  Therefore, Walker and the theory of continuity of symptomatology as an alternative route to establish service connection is not applicable to this case. 

Additionally, a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). 

If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  In this regard, the Board observes that VA has issued several notices in which it was determined that, based upon extensive scientific research, a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders.  See e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).

Notwithstanding the foregoing presumption provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Review of the record shows the Veteran has been variously diagnosed with epidermal inclusion cysts, skin tags, and lesions on multiple areas of his body, as well as a benign neoplasm on the skin of the trunk.  Therefore, he has met the first criteria of service connection, a current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim).  

At this juncture, the Board notes that the Veteran served in the Republic of Vietnam, as his DD214 reflects that he served in Vietnam from August 21, 1971 to April 10, 1972.  Therefore, his exposure to herbicides during service is conceded.  

However, service connection is not available on a presumptive basis as due to exposure to herbicides because the Veteran's skin disabilities are not included on the list of presumptive diseases in 38 C.F.R. § 3.309(e) and the Veteran has not been otherwise diagnosed with a skin disability that is presumptively associated with herbicide exposure, such as chloracne or other acneform disease consistent with chloracne or porphyria cutanea tarda.  See 38 C.F.R. § 3.309(e).  In fact, the physician who conducted the October 2014 VA examination stated that the Veteran's incision cysts and skin tags are less likely as not consistent with or medically related to chloracne, other acneform disease consistent with chloracne, or porphyria cutanea tarda, and there is no other lay or medical evidence of record that suggests otherwise.  

As noted above, the Secretary of Veterans Affairs has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Therefore, presumptive service connection based upon herbicide exposure is not warranted for the Veteran's skin disorders.  

Notwithstanding the inapplicability of the foregoing regulations, the Board must still consider whether service connection may be established on a direct a basis, including whether the Veteran's skin disorders are directly, rather than presumptively, related to his in-service herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

During the October 2014 VA examination, the Veteran reported that the initial skin lesion on his stomach was present during service.  While the Veteran has alleged that his skin disorder was initially manifested during service, the service treatment records do not contain any findings, treatment, or diagnosis of a skin disorder.  In fact, the Veteran's skin was normal at his pre-enlistment and separation examinations in February 1971 and April 1972, respectively, and he denied having any skin diseases at both examinations.  This evidence preponderates against a finding that the Veteran manifested a skin disorder during service to which his current skin disorders may be related.  

The lack of evidence showing skin disorders during service is consistent with the Veteran's other statements, in which he consistently reported that his skin problems began shortly after service.  As noted, the Veteran has reported that he first noticed a growth on his stomach when he returned home from service, and that, while he had the stomach growth removed, he has experienced several other growths on various parts of his body since that time.  See Veteran statements dated September and December 2004; October 2014 VA examination report.  

As for the initial stomach growth that the Veteran reported noticing in approximately 1973 or 1974, review of the record shows the Veteran attempted to obtain records from the physician who performed the excision; however, the physician is deceased and records from his practice are not available.  See December 2004 and undated statements from the Veteran.  Therefore, there is no information available as to the specific diagnosis of the Veteran's initial skin condition or if the initial skin condition was manifested during the Veteran's first post-service year.  As noted, however, the medical evidence of record shows that all of the skin disorders the Veteran has manifested during the appeal period have been benign, which preponderates against a finding that he manifested a malignant (cancerous) tumor during his first post-service year to warrant service connection for a chronic disease under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1114 (31st ed. 2007).

Indeed, the first post-service medical evidence of a skin disorder is reflected in an April 2002 private medical record which shows the Veteran had a subcutaneous, mass-like lesion on his right scalp that was excised.  While the examining physician initially suspected that the lesion was a lipoma, pathology revealed that the lesion was benign and diagnosed as an epidermal inclusion cyst with rupture.  See private medical records dated April and May 2002.  Subsequent treatment records reveal the Veteran has manifested multiple skin lesions, skin tags, and epidermal inclusion cysts on various parts of his body, as well as benign neoplasms on the skin of his trunk.  See VA treatment records dated March 2005, August, September, October, and December 2010, October 2011, and September 2013.  

While the post-service medical evidence documents complaints of and treatment for varying skin disorders, the Board finds probative that the post-service treatment records do not contain any medical opinions or clinical evidence suggesting that the Veteran's skin disorders had their onset in service or are otherwise related thereto, including specifically his in-service herbicide exposure.  In this regard, the Board also finds probative that the Veteran consistently reported that his skin conditions were of recent onset and, other than his in-service herbicide exposure, did not identify any in-service event, injury, or illness to which his skin conditions could be related.  

The Board has considered the Veteran's statements that he believes his current skin conditions are related to his in-service herbicide exposure and notes that, as a lay person, he is competent to provide information regarding the nature and presence of his observable skin conditions.  However, the determination as to the etiology of a skin disorder is a complex medical question that requires medical knowledge and expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer an opinion on the relationship between his skin disorders and his herbicide exposure or military service.  In addition, the Veteran has only offered conclusory statements regarding the relationship between his military service and his skin conditions, which, alone, is an insufficient basis upon which to award service connection in this case.

Based on the foregoing, the Board finds the preponderance of the evidence is against a finding that the Veteran's skin disorders are causally or etiologically related to any disease, injury, or incident in service, to include herbicide exposure.  Additionally, the Veteran's skin disorders are not shown to be malignant tumors that were manifested within one year of his discharge from service.  Consequently, service connection for a skin disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a skin disorder is denied.  


REMAND

In rating decisions dated July 2013 and March 2014, the AOJ denied service connection for PTSD.  The Veteran perfected an appeal as to the denial of his PTSD claim by submitting a timely notice of disagreement (NOD) and following a the issuance of a statement of the case, a timely substantive appeal.  See April 2014 NOD; March 2015 VA Form 9.  

In his March 2015 VA Form 9, the Veteran indicated that he wanted an in-person hearing before the Board at the RO (i.e., a Travel Board hearing).  The Veteran has not, yet, been afforded a Travel Board hearing.  

Therefore, a remand is necessary in order to afford the Veteran his requested Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with his request.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


